Citation Nr: 1329944	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  05-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.

2.  Entitlement to a rating greater than 10 percent from February 16, 2006, for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and again from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran originally had a hearing before the Board in November 2009 and the transcript is of record.  Thereafter, he was informed that the Veterans Law Judge who presided over the hearing was no longer employed by the Board.  He requested and was afforded a new hearing in July 2012 and that transcript is also of record.

In February 2010, the Board denied entitlement to a compensable rating for bilateral hearing loss for the period prior to February 14, 2006.  That issue is no longer for consideration.  

The remaining issues were remanded in February 2010, February 2012, and January 2013.  The case has since returned to the Board.  

The Virtual VA and VBMS folders have been reviewed.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In January 2013, the Board directed additional development.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 Vet. App. 141 (1999), the Court found that it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall. 

The Board regrets the delay occasioned by another remand, but on review, it does not appear that there was substantial compliance with the previous remand instructions. 

Initially, review of the claims folder shows that an April 2013 development letter was returned to sender.  The AMC made efforts to obtain a current mailing address, but was reportedly unsuccessful.  See Report of General Information dated May 20, 2013.  Notwithstanding, it does not appear that all available means for obtaining a current address have been pursued.  See M21-1MR, III.ii.1.B.8.c (Handling Undeliverable Mail).  

Evidence of record suggests that the Veteran may be homeless.  On most recent correspondence dated in February 2013, the Veteran reported his address as "You don't care".  On review, additional efforts should be made to obtain an accurate mailing address.  

Service connection for a respiratory disorder, claimed as due to asbestos exposure

Pursuant to the Board remand, in January 2013, the AMC requested that the Veteran complete an authorization for release of records from Episcopal Hospital.  The Veteran responded and submitted authorizations; however, they were not filled out completely.  In April 2013, the AMC requested that the Veteran provide the address for the hospital.  The April 2013 letter was returned to sender.  Under these circumstances, the Veteran should be offered another opportunity to provide a current and complete authorization.
 
The January 2013 remand also directed that the Veteran be scheduled for a VA cardiovascular examination for an opinion to clarify whether he has asbestosis or any other lung disease related to in-service asbestos exposure.  

The Veteran underwent a VA examination in April 2013.  The examiner was confused as to why the Disability Benefits Questionnaire requested was for a "heart condition" when he was evaluating for asbestos.  Diagnosis was presumed asbestosis but the examiner indicated that he wanted to review the x-ray results.  In an addendum, the examiner stated that the chest x-ray demonstrated no evidence of asbestos exposure and therefore, a diagnosis of asbestosis could not be made.

Unfortunately, this examination is considered inadequate.  While the examiner stated that the Veteran did not have asbestosis, he did not indicate whether he had any other lung disorder or whether such disorder was related to service, to include in-service asbestos exposure, as specifically requested in the Board remand.  Private records dated in April 2005 suggest a diagnosis of emphysema and further opinion is needed.  

Evaluation for bilateral hearing loss

Review of Virtual VA shows an April 2010 rating decision, which addresses both tinnitus and the evaluation for hearing loss, and references VA examinations on February 14, 2010 and March 26, 2010.  These examinations are also referenced in the May 2013 Supplemental Statement of the Case.  

The Board, however, is unable to locate these examinations in the claims folder and VA records contained in the electronic claims folder include only a March 26, 2010 audiology note stating "C&P dictated, results under tools, audio display."  These records should be obtained on remand.

The January 2013 remand directed that a VA examination be scheduled to determine the current severity of the Veteran's hearing loss.  On review, the Board cannot locate information showing that an audiology examination was requested following the January 2013 remand.  The March 2013 examination request refers only to the claimed respiratory disorder.  Thus, additional remand is needed to schedule a current audiology examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should verify the Veteran's current mailing address.  Efforts to obtain this information should include those set forth at M21-1MR, III.ii.1.B.8.c (Handling Undeliverable Mail), and contact with the Homeless Coordinator at the VA Medical Center in Philadelphia.  All efforts to obtain an accurate mailing address should be documented in the claims folder.
 
2.  Thereafter, the AMC/RO should contact the Veteran and request that he provide a new authorization for release of medical records from Episcopal Hospital associated with lung treatment from 2003 to 2011.  The Veteran should be advised to accurately and completely fill out the form, to include complete address information.  He may also submit the records himself.  The procedures set forth at 38 C.F.R. § 3.159(c)(1) with respect to private records should be followed.

3.  The AMC/RO should obtain the February and March 2010 VA examinations as referenced herein.  These records should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2) with respect to Federal records should be followed.

4.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA respiratory disorders examination for an opinion to clarify whether the Veteran has asbestosis or any other lung disease related to in-service asbestos exposure.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

All respiratory disorders must be identified.  If the Veteran is diagnosed with a respiratory disorder, the examiner must opine as to whether it is at least as likely as not that any such disorder is directly related to his in-service duties as a "Hull Maintenance Technician," to include in-service asbestos exposure, his in-service treatment for an upper respiratory infection, or any other incident of his military service versus his long history of smoking.  

The examiner must provide a complete rationale for any opinion offered.  

5.  The AMC/RO should schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected bilateral hearing loss.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

In addition to puretone threshold and speech recognition scores, the examiner is to provide an opinion as to the overall effect of the Veteran's hearing loss on his occupational and daily functioning.  

The examiner must provide a complete rationale for any opinion offered.  

6.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO should implement corrective procedures.

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

8.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure; and entitlement to a rating greater than 10 percent for bilateral hearing loss for the period from February 16, 2006.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


